Citation Nr: 0738257	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  98-15 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an increased disability rating for service-
connected Pelligrini-Steida disease with joint mouse, 
arthritis, status post right total knee arthroplasty of the 
right knee, currently rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
December 1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) which granted a 20 
percent disability rating for Pelligrini-Steida disease with 
joint mouse/arthritis of the right knee.  This matter was 
remanded in July 2005 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  

In a June 2007 rating decision, the RO increased the 
disability ratings assigned to the veteran's service-
connected Pelligrini-Steida disease with joint 
mouse/arthritis of the right knee, assigning, pursuant to 
38 C.F.R. § 4.30, a temporary 100 percent disability rating 
based on total knee replacement surgery from May 4, 2004, 
followed by a 60 percent disability rating from July 1, 2005.  
The RO also assigned a separate 10 percent rating for a right 
knee scar associated with the arthroplasty, effective May 4, 
2004.  The veteran has not expressed disagreement with regard 
to the separate rating assigned for the right knee scar. 


FINDINGS OF FACT

1.  Prior to May 4, 2004, flexion of the right knee was not 
limited to 15 degrees or less, nor was extension limited to 
20 degrees or more; there was no recurrent subluxation or 
lateral instability. 

2.  For the period from July 1, 2005, the 60 percent 
evaluation assigned to the right knee is the maximum 
evaluation for chronic residuals of knee replacement 
consisting of severe painful motion or weakness in the 
affected extremity.


CONCLUSIONS OF LAW

1.  The criteria for the entitlement to a disability rating 
in excess of 20 percent prior to May 4, 2004 for Pelligrini-
Steida disease with joint mouse/arthritis of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic 
Codes 5003, 5257, 5260, 5261 (2007).

2.  The criteria for the assignment of a disability rating in 
excess of 60 percent from July 1, 2005 for Pelligrini-Steida 
disease with joint mouse/arthritis of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5055 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's 
increased rating claim for Pelligrini-Steida disease with 
joint mouse/arthritis of the right knee was received prior to 
enactment of the VCAA.  The veteran's appeal stems from a 
September 1997 rating decision which increased the disability 
rating for Pelligrini-Steida disease with joint 
mouse/arthritis from 10 percent to 20 percent.  In June 2003, 
a VCAA letter was issued.  The VCAA letter notified the 
veteran of what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  It should be noted 
that VCAA had not even been enacted in 1997.  A VCAA letter 
was duly sent in June 2003, and after this matter was 
remanded in July 2005, the RO issued another VCAA letter to 
the veteran in January 2006.  The contents of these notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial to 
the claimant.  

In August 2007, the veteran was provided with notice of the 
types of evidence necessary to establish an effective date.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Despite initial inadequate notice provided to the veteran, 
the Board finds no prejudice to him in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In any event, since the Board 
concludes below that the preponderance of the evidence is 
against entitlement to an increased rating, any questions as 
to the appropriate effective date to be assigned are rendered 
moot. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's post-service VA medical records and private medical 
records.  There is no indication of relevant, outstanding 
records which would support the veteran's claim.  38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the 
evidence of record contains reports of multiple VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Procedural Background

In March 1997, the veteran filed a claim for an increased 
disability rating for his service-connected right knee 
disability.  In September 1997, the RO granted a 20 percent 
disability rating for Pelligrini-Steida disease with joint 
mouse/arthritis of the right knee.  In June 2007, during the 
course of the appeal, the RO assigned a temporary 100 percent 
disability rating under 38 C.F.R. § 4.30 due to total right 
knee arthroplasty, effective May 4, 2004.  The RO granted 
assigned a 60 percent disability rating effective from July 
1, 2005.  

Factual Background

VA outpatient records dated in April 1996 reflect an 
assessment of osteoarthritis with chondrocalcinosis of the 
right knee.  In August 1996, the osteoarthritis was found to 
be greatest in the medial and patellofemoral compartments and 
Pelligrini-Steida lesion was noted in the medial collateral 
ligament.  Warmth, swelling, and patellofemoral narrowing 
were noted.  The veteran had full range of motion in his 
right knee.  In October 1996, a lateral meniscus tear was 
found.  

In January 1997, the veteran underwent a VA examination.  
Upon physical examination, the examiner noted prominent 
narrowing of the medial joint space compartment of the right 
knee.  Several osteophytes projected from the margins of the 
medial compartment, which appeared slightly increased when 
compared to the prior examination conducted in June 1995.  
Within the lateral compartment, chondrocalcinosis was present 
and unchanged from the aforementioned prior examination.  
Osteoarthritic changes were present within the patellofemoral 
compartment, consisting of small spurs eminating from the 
superior-inferior aspect of the patella.  Pelligrini-Steida 
was present involving the medial collateral ligament.  The 
examiner diagnosed osteoarthritis involving exclusively the 
right knee, particularly the medial and patellofemoral 
compartments.  The degree of arthritic changes were slightly 
increased when compared to the prior examination.  The 
examiner diagnosed chondrocalcinosis of the right knee.  

In May 1997, the veteran underwent another VA examination.  
He complained of progressively increasing pain in his right 
knee since service.  When walking, he avoided weight bearing 
on his right knee and put most of his weight on his left 
knee.  As a result of that, he experienced intermittent 
swelling and pain in his left knee.  His right knee pain was 
triggered by standing and walking.  He reported bilateral 
knee pain, more on the right knee.  Upon physical 
examination, the examiner found some tenderness over the 
right knee, but no swelling.  Significant pain was noted on 
extending the right knee from a flexed position with some 
crepitation.  Mild deformity of the right knee was found.  
Extension was limited to 15 degrees, flexion to 90 degrees.  
The examiner diagnosed degenerative osteoarthritis involving 
the right knee with limitation of motion, pain and 
crepitation on extending the right knee, as well as 
Pelligrini-Steida of the right knee.  

VA outpatient treatment records in January 1998 reflect an 
assessment of right knee pain, secondary to osteoarthritis 
and possible pseudogout.  In November 1998, an MRI 
examination reflected evidence of osteoarthritis of the 
medial and patellofemoral components and chondrocalcinosis, 
as well as a tear of the medial and lateral meniscus.  

In November 2000, the veteran underwent another VA 
examination.  He reported progressive difficulty with 
ambulation over the past 5 years.  He had been wearing a 
right knee brace and an Orthotech unloading brace for the 
previous 5 years.  He was unable to squat or bend at the 
knee.  He reported that he could ride a bike for 30 minutes.  
He was limited in his walking ability.  He had variability in 
the pain.  He reported that some days he had so much pain 
that he was unable to ambulate and it was difficult for him 
to sit.  He had pain in cold weather.  He had increasing 
discomfort in the knee when he did not sleep on a pillow.  He 
reported that he had a limp over the last six years, which 
was gradually worsening.  

Upon physical examination, the examiner noted varus 
orientation of both knees, the right greater than left.  
There were four fingerbreadths between the medial aspects of 
both knees.  The right knee was moderately enlarged, visibly 
enlarged with palpable synovial hypertrophy.  Range of motion 
of the legs revealed extension of the right knee to -5 
degrees, lacking 5 degrees of full extension and flexion to 
90 degrees, lacking 55 degrees of full flexion.  When the 
right knee sat in 5 degrees of varus, there was an additional 
collapse of 5 degrees of varus with assuming the upright 
position in standing.  When the veteran stood, his right knee 
was therefore oriented in 10 degrees of varus.  X-ray 
findings revealed evidence of severe narrowing of the medial 
knee joint space on the right, moderate subchondral sclerosis 
and mild cystic changes involving the adjacent bony 
structures.  There was mild hypertrophic spurring and 
irregularity of the posterior aspect of the right patella.  
There was no evidence of fracture, subluxation or 
dislocation, or joint effusion.  

The examiner assessed degenerative joint disease of the right 
knee.  The examiner assessed severe osteoarthritis of the 
medial knee joint space on the right.  The examiner noted 
that the DeLuca factors did apply in this situation.  
Activities of daily living such as ambulation, bending, 
squatting, bike riding and walking provoked pain.  This 
provoked worsening pain and limitation of DeLuca conditions 
by a factor of 20% at the maximal pain.  

In February 2004, the veteran underwent another VA 
examination.  He reported constant pain in the knee, rated as 
10/10 in intensity.  He reported that the pain limited "all 
of his activities."  He could walk with a brace.  He could 
go shopping, but his pain increased and he felt that he could 
walk only for one-half block and then he had to stop.  He 
could not squat.  He used an unloading brace and a wooden 
cane for the previous three years.  The knee locked 
periodically and gave way when he was standing on it at 
times.  He used to work as a defense contractor and he is now 
retired.  He reported that it hurt at night when he was in 
bed.  He reported that it hurt all the time.  He saw an 
orthopedist two years earlier.  He reported that he was 
trying to put off having a total knee replacement.  

Upon physical examination, the examiner noted that when the 
veteran stood upright he had five fingerbreadths of varus 
between the knee.  The most significant varus orientation was 
of the right knee.  Range of motion of the right knee was -5 
degrees of extension and lacking 5 degrees of full extension 
to a flexion of 110, lacking 30 degrees of full flexion.  
When the veteran stood upright, his knee would collapse into 
varus of an additional 5 degrees and was oriented when laying 
down at approximately 5 degrees of varus.  The knee was quite 
tender.  The examiner was unable to test laxity due to the 
tenderness of the knee, particularly the medial aspect of the 
knee.  X-ray findings revealed complete loss of the cartilage 
in the medial compartment with apposition of the bony 
surfaces of the tibia and fibula.  Degenerative changes in 
the lateral compartment were noted as indicated by the 
presence of chondrocalcinosis.  The lateral films revealed 
some osteophyte formation posteriorly along the patella 
indicating degenerating changes on the patello-femoral joint.  
Calcification in the popliteal artery was seen but no 
aneurysm formation.  There was overall degenerative pathology 
involving the femoral condyles with posterior osteophyte 
formation.  No lytic or blastic pathology was seen.  

The examiner assessed status post right knee sprain with 
severe degenerative joint disease of the knee with complete 
loss of the medial meniscus and apposition of the bony 
elements, as well as chondrocalcinosis.  When the knee is 
aggravated, the veteran will have a 25 percent worsening of 
the DeLuca factors.  

Private medical records from Kaiser Permanente reflect that 
the veteran underwent right total knee arthroplasty for 
degenerative joint disease of the right knee on May 4, 2004.  
His right knee was found to have a range of motion of zero to 
105 degrees.

VA outpatient treatment records from October 2004 reflect 
that the veteran was assessed with mild osteoporosis.  In 
July 2006, his right knee was found to have extension of -15 
degrees with pain and flexion of 15-95 degrees.  In September 
2006, his right knee was found to have extension of -10 
degrees with pain and flexion of 10-95 degrees with some 
discomfort.  

In October 2006, the veteran underwent another VA 
examination.  He reported that his knee flared up in good 
weather.  He had constant pain which was there all the time 
and was a 10/10 level of discomfort.  The pain never seemed 
to be relieved.  There were times when he shifted or twisted 
and he would have pain which is even worse than 10/10 level 
of pain.  The pain limited him from activities.  He reported 
that he had difficulty painting at home and that he could not 
paint the house.  He could not mow the lawn.  The knee did 
not lock, but it gave way 2-3 times per week.  He reported 
that he was not working.  He retired at age 55.  He reported 
that he has had no treatment for the knee at the time.  

Upon physical examination, the examiner noted a moderately 
diffusely enlarged right knee.  The veteran had a marked 
antalgic gait.  The examiner noted a moderately tender 
prepatellar scar, and good anatomic alignment.  The knee 
could extend to 10 degrees maximal, lacking 10 degrees full 
extension.  The veteran was able to flex the knee to 90 
degrees, lacking 50 degrees of full flexion.  The veteran's 
knee was quite tender to light touch and, as a result, the 
examiner was unable to assess stability of the knee.  Laxity 
was not tested because light touch across the knee would 
provoke a sensation of discomfort.  The examiner diagnosed 
right knee strain status post operative total knee 
replacement with residual chronic pain.  

Legal Criteria

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5010, degenerative joint disease 
is to be rated as analogous to degenerative arthritis under 
38 C.F.R. § 4.71a, Diagnostic Code 5003. Under this Code, 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or groups of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a; see also 
Degmetich v. Brown, 104 F. 3d 1328, 1331 (Fed. Cir. 1997).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation will be 
assigned where there is X-ray evidence of involvement of two 
or more major joints or two or more minor joint groups.  A 20 
percent evaluation will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and there are occasional 
incapacitating exacerbations.  Note 1 to Diagnostic Code 5003 
dictates that the 20 percent and the 10 percent ratings based 
on x-ray findings, above, will not be combined with ratings 
based on limitation of motion.

Pursuant to Diagnostic Code 5055, after prosthetic 
replacement of a knee joint, a 100 percent rating is assigned 
for one year following implantation of the prosthesis.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Thereafter, a 60 
percent rating is assigned if there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.  With intermediate degrees of 
residual weakness, pain or limitation of motion, the knee is 
rated by analogy to Diagnostic Codes 5256, 5261, or 5262, 
with a minimum rating of 30 percent.  Id.  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to zero degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Evaluations for limitation of flexion of a knee are assigned 
as follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

Evaluations for limitation of extension of the knee are 
assigned as follows:  extension limited to 10 degrees is 10 
percent; extension limited to 15 degrees is 20 percent; 
extension limited to 20 degrees is 30 percent; extension 
limited to 30 degrees is 40 percent; and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  

Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  A 20 percent rating contemplates a moderate 
degree of impairment, and a maximum 30 percent rating is 
warranted for a severe degree of impairment to the knee.  

Analysis

In rating the service-connected Pelligrini-Steida disease 
with joint mouse/arthritis of the right knee, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5003, 5010, 5055, 5256, 5257, 5258, 5259, 5260, 5261 
and 5262.  In Butts v. Brown, 5 Vet. App. 532 (1993), the 
Court held that the selection of the proper diagnostic code 
is not a question of law subject to the de novo standard of 
review.  Accordingly, the Court held in Butts that as VA and 
the Board possess specialized expertise in determining the 
application of a particular diagnostic code to a particular 
condition, their determination is due greater deference.  
Indeed, the Court has also held that, although the reason for 
the change must be explained, the VA and the Board may change 
the diagnostic codes under which a disability or disabilities 
are evaluated.  Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).

Disability rating in excess of 20 percent prior to May 4, 
2004

With regard to the period prior to May 4, 2004, the Board 
notes that a diagnosis of Pelligrini-Steida disease with 
joint mouse/arthritis of the right knee has been rendered.  
The RO has rated the veteran's Pelligrini-Steida disease with 
joint mouse/arthritis of the right knee under Diagnostic Code 
5010.  Diagnostic Code 5010 relates to arthritis, due to 
trauma, substantiated by x-ray findings, and rates such 
arthritis as degenerative arthritis.  Degenerative arthritis 
is rated under Diagnostic Code 5003, so the Board finds that 
the veteran's right knee disability should be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, which in turn 
requires rating under limitation of motion.

As previously discussed, the applicable Diagnostic Codes are 
5260 and 5261.  On examination in May 1997, extension was 
limited to 15 degrees and flexion was limited to 90 degrees.  
On examination in November 2000, extension was limited to -5 
degrees and flexion was limited to 90 degrees.  On 
examination in February 2004, extension was limited to -5 
degrees and flexion was limited to 110 degrees.  VA examiners 
have also estimated an additional 20 to 25 percent limitation 
of motion after use.  See DeLuca.  However, even considering 
the additional functional loss due to pain, weakness, 
fatigue, and incoordination, flexion is not shown to be 
limited to 15 degrees or less so as to warrant the next 
higher rating of 30 percent under Code 5260, nor is extension 
limited to 20 degrees or more so as to warrant a rating in 
excess of 20 percent under Code 5261.  There is also no 
persuasive showing that the limitation of motion of flexion 
and extension was to a degree that separate ratings were 
warranted so as result in a benefit greater than the single 
20 percent rating assigned by the RO prior to May 4, 2004. 

As discussed, in the present case there is no objective 
evidence that a rating in excess of 20 percent is warranted 
under the criteria of Code 5261 for the knee.  Based on the 
May 1997 limitation of extension to only 15 degrees, range of 
motion is compensable to a level of 20 percent under the 
provisions of Diagnostic Code 5261.  There is no evidence of 
limitation of extension to 20 degrees or more, which would be 
compensable to a level of 30 percent.  

The Board also has considered the recent VA General Counsel 
Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), 
where it was held that a claimant who had both limitation of 
flexion and limitation of extension of the same leg must be 
rated separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  This, however, does not seem to apply to 
the veteran's case given that he has not demonstrated a 
compensable rating under Code 5260 based on a strict 
adherence to the limitation of motion criteria.  There is no 
evidence that flexion has been limited to anything greater 
than the limitations to 90 degrees found on the May 1997 and 
November 2000 VA examinations.  Thus, flexion is not limited 
to 45 degrees by pain to warrant a compensable rating under 
Diagnostic Code 5260 for the knee.  The Board does not 
interpret the General Counsel opinion as providing for 
separate ratings for noncompensable limitation of flexion due 
to pain and compensable limitation of extension and believes 
that the 20 percent rating for limitation of extension under 
Code 5261 is all that is permitted under that regulatory 
provision.

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  As previously noted, the November 2000 VA examiner 
noted that activities of daily living provoked worsening pain 
and limitation of DeLuca conditions by a factor of 20 percent 
at the maximal pain.  When this 20 percent limitation is 
taken into consideration, the Board notes that the extension 
limited to 5 degrees is further limited by 20 percent to 6 
degrees, which does not meet the criteria for a 30 percent 
disability rating under Diagnostic Code 5261.  Additionally, 
the flexion limited to 90 degrees is further limited by 20 
percent to 72 degrees, which does not meet the criteria for a 
compensable rating under Diagnostic Code 5260.  Furthermore, 
the February 2004 VA examiner noted that, when the knee is 
aggravated, the veteran will have a 25 percent worsening of 
the DeLuca factors.  When this 25 percent limitation is taken 
into consideration, the Board notes that the extension 
limited to 5 degrees is further limited by 25 percent to 7 
degrees, which does not meet the criteria for a 30 percent 
disability rating under Diagnostic Code 5261.  Additionally, 
the flexion limited to 110 degrees is further limited by 25 
percent to 82 degrees, which does not meet the criteria for a 
compensable rating under Diagnostic Code 5260.  Thus, the 
Board finds that the present 20 percent rating takes into 
consideration the veteran's complaints of knee pain, and 
finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not provide a 
basis for a higher rating.  See DeLuca, 8 Vet. App. at 204-
07.

The Board has also determined that there is no other 
diagnostic code which could provide a higher rating for the 
veteran's knee disability.  See Schafrath, 1 Vet. App. at 
592-593.

Diagnostic Code 5256 provides for a rating in excess of 20 
percent, however, application of this code is inappropriate 
as there is no diagnosis of ankylosis of the knees.  There is 
no persuasive evidence of recurrent subluxation or lateral 
instability to warrant a separate rating under Code 5257.  
There does not appear to be a higher rating warranted under 
any other criteria prior to May 4, 2004.  

Disability rating in excess of 60 percent beginning on July 
1, 2005

In view of the total knee replacement, the RO duly assigned a 
100 percent rating from May 4, 2004, under Coe 5055..  Based 
on residuals of that procedure, the RO assigned a 60 percent 
rating under Code 5055, effective from July 1, 2005.  .  The 
Board notes that the 60 percent rating is the highest 
available under Code 5055.  There does not appear to be an 
applicable Diagnostic Code which would allow for a rating in 
excess of 60 percent.  Looking to other potentially 
applicable rating criteria, the evidence does not show that 
there would be any benefit to the veteran by applying an 
other Code or Codes.  As noted in the introduction, the RO 
has assigned a separate 10 percent rating for a tender scar 
in addition to the 60 percent for the residuals of the 
arthroplasty.  The Board is unable to find that any other 
ratings or combination of ratings are warranted in this case 
so as to result in a greater benefit to the veteran.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Entitlement to a disability rating in excess of 20 percent 
prior to May 4, 2004 for Pelligrini-Steida disease with joint 
mouse/arthritis of the right knee is not warranted.  
Entitlement to a disability rating in excess of 60 percent 
from July 1, 2005 for Pelligrini-Steida disease with joint 
mouse/arthritis of the right knee is not warranted.  The 
appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


